Citation Nr: 9905549	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-20 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a psychiatric 
disability, currently evaluated as 50 percent disabling. 

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) Cleveland Ohio.  

In November 1998, the veteran appeared at a hearing before 
the undersigned member of the Board and gave testimony in 
support of his claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected psychiatric disability is 
manifested by complaints of depression, sleep difficulty, 
crying spells and suicidal thoughts.  He reports anger and 
rage, social isolation, and unemployability.  

3.  His disability is productive of total social and 
industrial inadaptability.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for a psychiatric 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.132 and Part 4, Diagnostic Code 9206 
(prior to November 7, 1996) and Code 9432 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1998).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim since all relevant 
development has been conducted.  38 U.S.C.A. § 5107.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4.  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1998).  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

VA Schedule of Ratings for Mental Disorders, has been amended 
and redesignated as 38 C.F.R. § 4.130, effective November 7, 
1996.  Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.

In this case, the RO evaluated the veteran under Diagnostic 
Code 9432 for his psychiatric disability.  Effective November 
7, 1996, the VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52695.  On 
and after that date, all diagnoses of mental disorders for VA 
purposes must conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52700.  The new criteria for evaluating service 
connected psychiatric disability is noted at newly designated 
38 C.F.R. § 4.130.  The new rating criteria are different 
from those in effect prior to November 7, 1996.  Nonetheless, 
in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Veterans Appeals held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130 (1998).  In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record.  38 C.F.R. § 4.129 (1998).

The revised rating criteria contemplates that a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Code 9432 (1998).  

Under the old criteria, a 50 percent evaluation requires 
considerable impairment of social and industrial 
adaptability.  In order to warrant a 70 percent evaluation 
there must be severe impairment of social and industrial 
adaptability.  For active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability, a 100 
percent evaluation is warranted.  38 C.F.R. Part 4, Code 9206 
(prior to November 7, 1966).  

Following a review of both the old and new regulations, the 
Board is of the opinion that review of the veteran's claim 
reasonably supports a finding of an increased evaluation to 
100 percent under the old regulations governing mental 
disorders.  

The service medical records show that the veteran was treated 
during service in August 1964 for anger and difficulty 
controlling his feelings.  Psychoneurosis, depression, mild 
with much repressed hostility threatening to come to the 
surface.  At separation in April 1965, a history of 
psychiatric treatment in service was noted.  In March 1995 
the veteran was hospitalized at a VA facility and a history 
of major depression and numerous episodes of rage was noted.  
The veteran reported several stressful events in the 1970's 
and 1980's, including the death of his parents, divorce and 
his teenage daughter becoming pregnant.  He reported that he 
was laid off from his job and that he had periods of rage and 
anger.  He stated that he was afraid he would lose control.  
The veteran admitted to suicidal ideation, and to mood swings 
which usually resulted in anger.  The veteran was maintained 
on medication and enrolled in groups during his 
hospitalization.  Long term psychotherapy was recommended.  

On VA examination in July 1995, it was noted that the veteran 
had one friend, and that he had known this person for 4 
months.  The examiner note that the veteran has had some 
response to medication and that while it appeared that the 
veteran had a stormy relationship with his therapist, it 
could be that the veteran was more open about his anger and 
did not have to keep it inside or disguise his violent rages.  
The pertinent diagnosis was, cyclic personality with some 
bipolar disorder.  It was noted that the veteran had fits of 
rage through the years and had had apparently many depressive 
periods.  

VA outpatient treatment records beginning in 1995 show 
continuing treatment for the veteran's psychiatric 
complaints.  In May 1995, it was noted that the veteran was 
irritable with a quick temper.  It was noted that he had 
episodes of rage where he punched holes in doors often.  In 
August 1995, he reported periods of rage and constant 
depressed mood.  The finding was, bipolar disorder, suicidal 
ideation with plan.  In September 1995, the veteran reported 
anger and rage with chronic thoughts of homicide against a 
man that took his wife 15 years ago.  Suicidal ideation was 
also present.   

On VA examination in February 1996, the veteran reported 
feeling worse and that he felt no pleasure in doing anything.  
He reported going to bed about 1 or 2 in the morning and 
lying awake.  He stated that he got up by forcing himself, 
and that he felt tired all of the time.  It was noted that he 
was living with his Aunt since the desolution of his second 
marriage.  The veteran reported feeling a lot of rage inside.  
The examiner stated that the veteran was moderately severely 
impaired. 

In a March 1997 statement accepted as his notice of 
disagreement, the veteran reported that he had not worked 
since 1993 and that the currently lived alone since he was 
taking his anger out on his Aunt and he felt this behavior 
would destroy their relationship.  He reported that he rarely 
visited any friends and saw his Aunt once or twice a month.  
Otherwise, he reported, he stayed at home.  

In an April 1997 letter, a VA psychiatrist reported that he 
had worked with the veteran for a year and a half and that 
the veteran remained very depressed being helpless and 
hopeless about the future.  It was stated that the veteran 
prognosis to ever work again or have meaningful relationships 
seemed permanent.  

In July 1997, the veteran was examined by VA, and underwent 
psychological testing.  He complained of impaired sleep, 
depressed mood, and anger.  He stated that he watched 
television and worked on his computer all day.  The veteran 
was administered the Kaufmann Brief Intelligence, the 
Minnesota Multiphasic Personality Inventory II and the 
Rorschach's test.  It was stated that personality studies 
revealed a severe level of psychopathy in the veteran's 
overall personality structure.  It was reported that on the 
MMPI it appeared that the veteran over amplified his 
complaints.  The Rorschach's was reported to confirm a 
pattern of significant psychopathology.  The examiner noted 
that the veteran experienced strong emotional storms, intense 
mood states, and strong impulses to act on momentary feelings 
and perceptions.  It was opined that the veteran was totally 
disabled based on his psychological problems.  The examiner 
stated that antisocial avoidant and paranoid traits combined 
with the veteran's bipolar disorder resulted in a totally 
disable individual.  It was opined that the veteran was 
disabled in both social, family and occupational roles.  

The veteran testified at a personal hearing in September 
1997.  He reported that he was taking an antidepressant.  He 
reported that he has severe mood swings, sleep difficulty, 
suicidal thoughts, panic and anxiety attacks, and difficulty 
concentrating.  He stated that he had one friend that he saw 
once a week for lunch and that the veteran's daughter also 
had lunch with him.  A complete transcript is of record.  

In September 1997, the veteran submitted passages from books 
regarding psychological disability for review.  

The veteran was hospitalized at a VA facility in March 1998.  
At discharge the pertinent diagnosis was, bipolar affective 
disorder, mixed state.  The Axis IV stressors were noted to 
be severe and the GAF was 63.  

In July 1998, the veteran was examined by VA for disability 
evaluation.  It was noted that he was last employed in 1993, 
and that he was divorced twice.  He reported having no close 
associates other than taking care of a disabled friend.  It 
was stated that he lived alone.  He reported having rage 
attacks that led to his being fired.  He complained of being 
depressed, poor sleep, crying spells, and suicidal thoughts.  
The veteran reported that he avoids people, but that he does 
some property damage, hitting his hands or elbows against 
things until the pain prevents him from continuing.  He 
reported fighting his friend's son a year prior, when they 
disagreed on something.  On mental status examination, it was 
noted that the veteran was extremely tense and that he was 
able to keep himself under control but was like a caged 
animal.  It was stated that there was no evidence of 
psychotic thought, mood or perceptual disorder.  His mood was 
depressed, anxious, and irritable.  Sensorium and memory were 
intact.  It was noted that he was not actively suicidal but 
had suicidal thoughts at times.  The veteran stated that he 
did not believe his medication helped his rage attacks.  It 
was noted that the veteran was a potential danger to other 
people.  The diagnostic impression was, bipolar affective 
disorder, mixed state, rapid cycling.  The Axis IV finding 
was that the psychosocial and environmental stressors were 
moderate; the veteran had a very limited social life; he is 
socially isolated; and he had a poor support system.  The 
Axis V finding was that the veteran was in a pretty serious 
condition with major impairment in work and social relations.  
It was noted that his judgment and mood were markedly 
effected by his bipolar disorder.  The GAF was noted to be 33 
and that when he was in worst condition, that is like when he 
got into a fight, the range would be 15.  

In November 1998, the veteran testified before the 
undersigned member of the Board. He stated that he last 
worked in 1993 and that he had applied for other jobs, but 
was never called. He stated that he had one friend, no 
hobbies and not desire to go out.  He stated that he had 
trouble sleeping with out medication and that his mind raced.  
He stated that he was depressed, anxious, and had crying 
spells.  The veteran testified that he avoided people to 
avoid conflicts.  He stated that if he did not have to go out 
for anything he might not take a bath or change clothes for 7 
to 9 days.  It was stated that he mostly stayed in bed or 
watch television during the course of a day.  He stated that 
he was taking two medications for his psychiatric disability.  
A complete transcript is of record.  

Based on the above noted evidence, the Board concludes that 
an increased evaluation to 100 percent is warranted.  The VA 
examination and hospitalization reports consistently reflect 
symptoms of the veteran's psychiatric disability which 
require continuous medication and treatment.  They show that 
his psychiatric disability is manifested by sleep 
disturbance, depression, rage, irritability, suicidal and 
homicidal ideation and social isolation.  They also show that 
he has not been gainfully employed since 1993, and a VA 
psychiatrist has opined that the veteran could not ever work 
again or have meaningful relationships. In addition, the 
medical records show that he undergoes treatment on a regular 
basis, that he has been maintained on various medications 
over the years, and that apparent efforts to participate in 
work have been unsuccessful.  The most recent GAF was 33, 
which is indicative of major impairment.  It has also been 
stated that when he is agitated his GAF would be 15, and the 
examiner has opined that the veteran is a potential danger to 
other people.  These factors lead the Board to conclude that 
the veteran meets the criteria for a 100 percent evaluation.  
As noted, he testified that he had panic attacks, and 
difficulty sleeping.  In addition, he has shown difficulty in 
establishing and maintaining effective work and social 
relationships.  He lives by himself and apparently has only 
one friend.  In addition he has not worked since 1993 at any 
substantially gainful employment.  The long-term record shows 
that overall his disability is of such severity that a 100 
percent rating is appropriate.   

The Board finds that the veteran's disability is most 
appropriately rated as 100 percent disabling.  There is a 
showing of active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability and the Board 
finds that a 100 percent rating is reasonably supported by 
the record.  


ORDER

An increased evaluation to 100 percent for a psychiatric 
disability is granted, subject to law and regulations 
governing the payment of monetary benefits.


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals





 Department of Veterans Affairs

